Citation Nr: 0908099	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-33 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD); and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1964 to June 1967, during the Vietnam era.   
	
This case came to the Board of Veterans' Appeals (Board) on 
appeal from April 2005 and May 2005 rating decisions of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
(RO).

In November 2008, the Veteran testified at a video conference 
before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is associated with the claims file.

In addition, in the April 2005 rating decision, the RO denied 
service connection for diabetes mellitus, type II.  The RO 
sent the Veteran a letter to this effect and notice of his 
appellate rights.  The information of record indicates that 
the Veteran has not filed a notice of disagreement contesting 
the rating decision on that issue.  Thus, this discrete issue 
is not a part of the current appeal. 


FINDINGS OF FACT

1.  In May 2000, the RO denied the Veteran's claim for 
service connection for PTSD; the Veteran was notified in 
writing of the RO's determination and did not timely appeal 
that decision.  

2.  The evidence received since the RO's May 2000 denial is 
not cumulative and redundant, was not previously on file, and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not engage in combat with the enemy 
during service; and, his claimed in-service stressful 
experiences have not been supported by credible evidence.

4.  The evidence of record shows that the Veteran does not 
have PTSD caused by any event that occurred during his active 
military service.


CONCLUSIONS OF LAW

1.  Evidence received since the May 2000 rating decision that 
denied the Veteran's claim for service connection for PTSD is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

2.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, 
for a claim to reopen a previously denied claim for service 
connection, the VCAA requires that VA provide a notice letter 
that describes the basis of the previous denial, as well as 
the evidence necessary to substantiate the element or 
elements of service connection found to be unsubstantiated in 
the previous denial.  The failure to provide this notice 
prior to the adjudication of a Veteran's claim generally 
constitutes prejudicial error by VA.  See Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006).

In this regard, a September 2004 letter to the Veteran from 
the Agency of Original Jurisdiction (AOJ) specifically 
notified the Veteran of the substance of the VCAA, including 
the evidence necessary to substantiate the element or 
elements of service connection found to be unsubstantiated in 
the previous denial, namely the evidence necessary to 
establish a current diagnosis of the condition, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Also, attached to the September 2004 letter was a VA 
Questionnaire pertaining to service connection for post 
traumatic stress disorder (PTSD).  The questionnaire 
requested other sources of information, military and 
nonmilitary, that might provide information concerning the 
Veteran's unit assignments and the dates, places, and 
locations for the Veteran's claimed incident.  The 
questionnaire also asked to Veteran to provide any 
information that might help his claim.

The Board acknowledges that the September 2004 letter did not 
provide the Veteran with the general criteria for 
establishing service connection.  However, in its September 
2007 Statement of the Case (SOC), the RO provided the Veteran 
with the regulations governing service connection, including 
the criteria for establishing service connection.  The 
Veteran responded to the SOC with an October 2007 substantive 
appeal and provided sworn testimony before the undersigned 
Veterans Law Judge that specifically addressed a merits-based 
claim for service connection for PTSD.  Thus, the Board finds 
that the Veteran was not prejudiced by any inadequate notice, 
and that there is no reason to believe a different result 
would have been obtained had the error not occurred.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Furthermore, the RO provided the Veteran a notice letter in 
October 2008 that pertained to the downstream disability 
rating and effective date elements of the claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the Board concludes 
below that the preponderance is against the Veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any deficiency in notice 
provided to the Veteran on these two elements, the Board 
finds no prejudice to the Veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the Veteran's 
service personnel and treatment records, private post-service 
medical records, VA treatment records including medical 
statements prepared by a Vet Center clinician, the Veteran's 
testimony at his November 2008 hearing, and written 
statements from the Veteran and his representative.  
Moreover, the January and April 2005 Vet Center medical 
statements may be accepted as adequate reports of examination 
of the Veteran, without further VA examination, because they 
provide evidentiary information that speaks directly to the 
Veteran's subjective complaints, the objective findings found 
on evaluation, diagnostic assessments, and a medical opinion.  
38 C.F.R. §3.326 (2008).  Thus, there is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the Veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.


II.  New and Material Evidence

Generally, a final decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  In 
the current case, the Veteran's request to reopen his 
previously denied claim was received in July 2004, subsequent 
to that date.  Therefore, the current version of the law, 
which is set forth in the following paragraph, is applicable 
in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

Even thought the RO in its May 2005 rating decision found 
that new and material evidence had been submitted to reopen 
the claim, the Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO, in a May 2000 rating decision, denied the Veteran's 
claim for entitlement to service connection for PTSD based on 
no confirmed diagnosis of PTSD.  The Veteran did not timely 
appeal the decision.  The May 2000 rating decision is final 
based upon the evidence then of record.  However, the claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the May 2000 rating decision, which was the last final 
adjudication that disallowed the Veteran's claim.

An application to reopen the Veteran's current claim was 
received by the RO in July 2004.  The evidence added to the 
record since the May 2000 rating decision includes, in 
pertinent part, a statement from L.Y., L.P.C.C. (Pittsburg 
Veterans' Center), a CURR response, and written statements 
that provide more detail of his alleged stressors.  The 
statement from L.Y. reflects that the Veteran attended PTSD 
Group therapy.  L.Y. stated that he felt the Veteran suffered 
from PTSD that was the result of the Veteran's Vietnam 
experiences.  This evidence is new, and does bear directly on 
the question of whether the Veteran has PTSD related to 
active military service.  In the Board's opinion, this 
evidence provides a more complete picture of the Veteran's 
disability and its origin, and, thus, is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the claim.  As such, it is considered new and 
material and the claim is reopened.

The Board recognizes that the Veteran's claim was decided by 
the RO on a de novo basis, a different approach from that 
used by the Board.  However, given that the RO denied the 
Veteran's claim under that basis of adjudication, and in 
light of the Board decision to reopen the Veteran's claim on 
the basis of the submission of new and material evidence, the 
Board is of the opinion that the Veteran will not be 
prejudiced by its decision.  Bernard v. Brown, supra.

III.  PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  The Board has first considered the question 
of whether the Veteran has a medical diagnosis of PTSD.  
Here, Vet Center statements from L.Y., who is a mental health 
professional, reflects that the Veteran currently suffers 
from PTSD.  (See January 2005 and April 2005 Vet Center 
Statements from L.Y.).

Regardless, the Veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  With regard to the question of 
whether the Veteran participated in combat with the enemy 
during service, the Board observes that his military records 
indicate that he was awarded the National Defense Service 
Medal.  There is no indication of receipt of such combat-
related citations as the Purple Heart Medal or the Combat 
Infantryman Badge; nor does the Veteran claim he participated 
in combat.

As such, the Board must consider whether the Veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor(s).  In this regard, the Board observes that, in a 
statement received by the RO, the Veteran stated that while 
he was aboard the LTS Washoe County he was sent for supplies 
and when he opened a locker he discovered a fellow sailor who 
had committed suicide.  He stated that this occurred 
approximately in January or February of 1966 and that the 
sailor's name was Larry.  The Veteran further stated that he 
was subsequently treated for depression in December 1966.  
Service treatment records reflect that the Veteran was 
hospitalized for emotionally unstable personality.  He was 
administratively discharged shortly after.

The RO requested verification of the Veteran's reported 
stressor from the Center of Unit Records Research (CURR).  In 
May 2006, CURR indicated that after extensive research it was 
unable to verify the Veteran's alleged stressor.  CURR 
reviewed the command history and deck logs during the 
pertinent time period for a death of a sailor by suicide.

As the evidence does not establish that the Veteran engaged 
in combat with an enemy during his service, his statements 
alone are not sufficient to establish the occurrence of any 
in-service stressor.  Again, a favorable, after-the-fact, 
medical opinion is likewise insufficient, in and of itself, 
to predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. at 396.  His claim for service 
connection must be supported by corroborating evidence.  
Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304.  The Veteran, 
himself, has not provided any other supporting documentation 
in this regard aside from his contentions that the stressors 
occurred in service.  

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record does not in any way 
reflect participation in combat with the enemy.  While the 
record evidence indicates a diagnosis of PTSD, there is no 
evidence of a verified stressor from service.  As such, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  In reaching this decision, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


